The opinion of the court was delivered by
Hatcher, C.:
This was an action to recover permanent damages for the depreciation of plaintiffs’ home allegedly caused by the separate operation of feed lots owned by the three defendants.
This particular appeal was filed by the Cattlemen’s Feed Lots, Inc., claiming certain trial errors. This is the fifth appeal arising; out of the same pleadings, trial, findings of fact, general verdict and. judgment.
The appellees have filed a motion to dismiss the appeal contending that appellant’s remedy was by cross-appeal rather than by a. direct appeal.
The same facts and the same legal questions were before this; court in Fields v. Blue Stem Feed Yards, 195 Kan. 167, 403 P. 2d 796. The only difference in the two cases is the name of the appellant, one of the joint defendants. What was said in the Fields v. Blue Stem Feed Yards, supra, just decided, is controlling here. It would serve no useful purpose to repeat what was. said there.
The appellant’s procedure for review was by cross-appeal in the-first appeal filed by plaintiffs.
The appeal is dismissed.
APPROVED BY THE COURT.